Citation Nr: 0600421	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, to include bronchitis and chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for high blood 
pressure.

4.  Entitlement to service connection for heart disability.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Entitlement to service connection for a cyst of the back.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had verified active military service from March 
1955 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran was afforded a personal 
hearing at the RO before the undersigned Veterans Law Judge 
in December 2005.  A transcript of the hearing is associated 
with the claims file.

In December 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

During the course of his December 2005 personal hearing, the 
veteran raised a claim for service connection for residuals 
of knee injury.  The RO has yet to consider this claim.  As 
such, the issue of entitlement to service connection for 
residuals of a knee injury is referred to the RO appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has given a long history of 
treatment for his claimed conditions through various VA 
health care providers.  He stated at his December 2005 
personal hearing that he had received treatment at the 
Sarasota VA Medical Center (VAMC) since the 1990s, the Bay 
Pines VAMC since 1997, and the Togus VAMC since 1994.  He 
also testified to receiving treatment at the Manchester VAMC 
some time between 1972 and 1973.  Currently, the claims file 
contains treatment records from the Sarasota VAMC and Bay 
Pines VAMC dated between January 2000 and March 2001.  It is 
essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

The Board also notes that the veteran testified that he had 
been in receipt of disability benefits through the Social 
Security Administration (SSA) since approximately 1991. The 
SSA decision awarding the veteran these benefits, to include 
the records that it considered in making the decision are not 
of record. The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records. 
See 38 C.F.R. § 3.159(c)(2) (2005). Therefore, the RO must 
obtain all available records relating to the veteran's claim 
for Social Security disability benefits.

Further, the Board observes that the RO has attempted to 
obtain the veteran's service medical and personnel records 
from the National Personnel Records Center (NPRC).  The NPRC 
informed the RO that the veteran's records may have been 
destroyed in a fire and could not be reconstructed.  The 
veteran was informed of this negative development in the 
August 2003 Statement of the Case.

Where service records are presumed to have been or were 
destroyed while the file was in the possession of the 
government, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the 
veteran reports that he was treated for respiratory problems 
at Sampson Air Force Base (AFB), Dow AFB, Bedford AFB, and 
Westover AFB during his active service.  He states that Dow 
AFB was the facility where he received treatment for 
hypertension, back pain, a cyst of the back, and depression.  
He also recalls receiving treatment at the Boston Army Base.  
An effort should be made to obtain the veteran's treatment 
records from these facilities.  

The Board also notes that the RO did not instruct the veteran 
of alternative forms of records that could be submitted in 
support of his claim.  See M21-1, Part III, Chapter 4.  In 
this regard, the veteran has provided the name of a fellow 
service member (R.D.A.) who witnessed him fall off a roof and 
injure his back.  The veteran should be advised that a 
statement from this individual would be probative in the 
adjudication of his appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Make all efforts, including 
contacting the NPRC, to obtain all of the 
clinical records and doctors notes in 
connection with the veteran's in-service 
treatment for respiratory problems, 
hypertension, residuals of back injury, 
depression, and a cyst of the back at 
Sampson AFB, Dow AFB, Bedford AFB, and 
Westover AFB, and Boston Army Base 
between 1955 and 1959.  These records 
should be obtained and associated with 
the claims folder.  If the records of 
that treatment are unavailable, the 
record should be so documented.

2.  Obtain a copy of the veteran's 
complete medical file from the Sarasota 
VAMC since the 1990s, the Bay Pines VAMC 
since 1997, and the Togus VAMC since 
1994. A request should also be made for 
any treatment records at the Manchester 
VAMC between 1972 and 1973.

3.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

4.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, VA Outpatient Clinics, etc.) 
that have treated him for respiratory 
problems (bronchitis and COPD), 
hypertension, heart problems, back 
problems, a cyst of the back, and/or 
psychiatric problems (depression) since 
service discharge.  He should be asked to 
complete a release to obtain his records 
from Venice Hospital, Melrose Hospital, 
and Carlisle Hospital.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

The veteran should also be advised that 
he can submit alternate evidence to 
support his contention that service 
connection for the claimed disabilities 
is warranted.  This evidence may take the 
following forms, however, the veteran may 
submit any other evidence he finds 
appropriate: statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  He should be 
specifically advised of the probative 
value of submitting a statement from 
R.D.A. with respect to his in service 
back injury.  Any and all of this 
evidence should be submitted only if it 
provides indication of respiratory 
problems (bronchitis and COPD), 
hypertension, back problems, a cyst of 
the back, and/or psychiatric problems 
(depression) occurring in service.

5.  Readjudicate the issues in appellate 
status and engage in any additional 
development deemed appropriate, to 
include VA examinations.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent laws and 
regulations.  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


